Citation Nr: 1716118	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  12-24 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1958 to April 1960 and from October 1961 to August 1962.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A June 2007 rating decision denied the Veteran's claim for entitlement to service connection for bilateral hearing loss and tinnitus; the Veteran did not timely appeal that denial; and new and material evidence was not received as to those issues within the one-year appeal period following issuance of the June 2007 rating decision.

2.  Evidence received since the June 2007 rating decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for bilateral hearing loss and tinnitus.

3.  The evidence of record shows that the Veteran's current bilateral hearing loss had its onset during his active service.

4.  The probative evidence of record reflects that the Veteran's tinnitus is at least as likely as not proximately due to or the result of his bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence having been received, the claim for entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 1131, 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303 (2016).

3.  New and material evidence having been received, the claim for entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. §§ 1131, 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303, 3.310 (2016).

4.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

5.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  In this decision, the Board reopens the claim for entitlement to service connection for bilateral hearing loss and tinnitus; grants entitlement to service connection for bilateral hearing loss; and grants entitlement to service connection for tinnitus.  This represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Reopening

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is provided in 38 U.S.C.A. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New evidence is existing evidence not previously submitted to VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the most recent prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. App. 209 (1999).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The law should be interpreted as enabling reopening of a claim, rather than precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In general, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310.

The Veteran submitted an original claim for entitlement to service connection for bilateral hearing loss and tinnitus in November 2006.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in November 2006.  In a March 2007 rating decision, the RO denied the Veteran entitlement to service connection for bilateral hearing loss and tinnitus.  New and material evidence was received as to those issues within one year of the March 2007 rating decision.  Therefore, the RO issued the June 2007 rating decision in consideration of that evidence.  The June 2007 rating decision again denied the Veteran entitlement to service connection for bilateral hearing loss and tinnitus.  In denying the claim, the RO explained that the evidence did not show current hearing loss or tinnitus, or that the Veteran otherwise had bilateral hearing loss or tinnitus that were incurred in or aggravated by his military service.  The RO notified the Veteran of the decision in a letter dated in July 2007.  The notification letter explained to the Veteran his right to appeal the denial.  The Veteran did not submit a timely notice of disagreement or new and material evidence as to the denial within the one-year appeal period.  As such, the Veteran did not timely appeal the June 2007 rating decision's denial of entitlement to service connection for bilateral hearing loss and tinnitus.  See 38 C.F.R. §§ 3.156(b), 20.201, 20.302.  The June 2007 rating decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence associated with the record since the final June 2007 rating decision includes a May 2010 VA audiological examination report, which provides diagnoses of bilateral sensorineural hearing loss and tinnitus, and contains a medical opinion that the Veteran's tinnitus is at least as likely as not related to his hearing loss.  This evidence is new in that it was not previously considered by VA.  It is also material because it provides evidence of a current diagnosis for bilateral hearing loss and tinnitus.  See Shade, 24 Vet. App. at 118.  Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for bilateral hearing loss and tinnitus, and the claim is therefore reopened.  38 C.F.R. § 3.156(a).

Legal Criteria - Service Connection

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For purposes of 38 C.F.R. § 3.303(b), only the conditions listed in 38 C.F.R. § 3.309(a) are considered chronic.  38 C.F.R. § 3.307(a).  The list of chronic conditions includes hearing loss and tinnitus, as organic diseases of the nervous system.  See 38 C.F.R. § 3.309(a).

In addition, a disability which is proximately due to, or chronically aggravated by, a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Service Connection - Bilateral Hearing Loss

The Veteran contends that he currently has bilateral hearing loss that is related to in-service exposure to noise from gunfire.  He asserts that he noticed a negative change in his hearing acuity following separation from his first period of active service.  Specifically, he states that he worked for a telephone company prior to and following his first period of active service.  This work involved the use of oscillators.  He noticed that his ability to hear high frequency and low decibel signals on the oscillators decreased between the time he entered his first period of active service and the time he left that period of active service.  See, e.g., VA Form 21-4138, Statement in Support of Claim, received in March 2010.  The Board notes that the Veteran's DD Form 214 for his first period of service reflects that he was awarded Expert and Marksman badges for .30 caliber rifles and Carbine M-1, respectively.  Therefore, he is considered credible in his assertions that he was exposed to noise from gunfire during his active service.  See 38 U.S.C.A. § 1154.

As to the current disability element of service connection, the May 2010 VA audiological examination report includes the following audiometric findings:


HERTZ

500
1000
2000
3000
4000
RIGHT
40
55
70
85
90
LEFT
35
55
70
90
100

In addition, the Veteran had speech recognition scores of 52 percent in the right ear and 74 percent in the left ear using the Maryland CNC word list.  The VA examination testing results reflect a bilateral hearing loss disability for VA purposes, as the Veteran had auditory thresholds of 40 dB or greater in both ears and word recognition scores below 94 percent in both ears.  Therefore, there is evidence of a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.

A review of the Veteran's service treatment records reveals that he scored 15 out of 15 on whispered voice tests on medical examination in April 1958, February 1960, November 1961, and June 1962.  The February 1960 report of medical examination for separation from active service also includes the following audiometric findings:


HERTZ

500
1000
2000
4000
8000
RIGHT
10
10
10
15
10
LEFT
10
10
5
10
5

VA currently uses ISO (ANSI) units to measure hearing thresholds.  It is unclear whether the Veteran's February 1960 puretone thresholds were measured in ISO or ASA units.  However, as the hearing test was conducted prior to 1967, the Board will assume that the puretone thresholds were measured in ASA units.  As such, when converted to ISO units, the Veteran had the following threshold readings:


HERTZ

500
1000
2000
4000
8000
RIGHT
25
20
20
20
20
LEFT
25
20
15
15
15

Although such puretone thresholds do not demonstrate a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385, they do indicate bilateral hearing loss, as the Veteran had puretone thresholds of 25 dB at 500 Hz bilaterally.  See Hensley, 5 Vet. App. at 159.

The Board notes that whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss and cannot be considered as reliable evidence that hearing loss was or was not present.  See VA Adjudication Procedure Manual M21-1, Part III, Subpart iv, Chapter 4, Section B, Subsection 4, Paragraph g.  Nevertheless, the whispered voice testing conducted at the April 1958 medical examination for induction into active service provides the only medical evidence as to the Veteran's hearing acuity at entrance into service.  As such, the Board concludes that the score of 15 out of 15 on the whispered voice test conducted in April 1958 demonstrates that the Veteran did not have hearing loss upon entrance into service.  Accordingly, the Board finds that the service treatment records reflect that the Veteran developed hearing loss during service, as evidenced by his score of 15 out of 15 on the whispered voice test on entrance and puretone thresholds of 25 dB at 500 Hz bilaterally on separation from his first period of active service.

At the May 2010 VA audiological examination, the Veteran denied any family history of hearing loss, ear disease, head trauma, or ear trauma.  In addition, he reported that, as a civilian, he worked for a telephone company and was not exposed to excessive occupational noise.  Furthermore, he reported no recreational noise exposure.  The record does not otherwise show that there are intercurrent causes since the Veteran's separation from active service to which the current bilateral hearing loss may clearly be attributed.  Therefore, subsequent manifestations of the in-service hearing loss, to include the current bilateral hearing loss, are considered service connected.  38 C.F.R. §§ 3.303(b), 3.309(a).

The Board acknowledges that the May 2010 VA audiological examiner opined that he could not state without speculation whether noise exposure in the Veteran's second tour of duty caused hearing loss.  As a rationale for that opinion, the examiner noted that the Veteran did not have frequency-specific audiometric testing at discharge in 1962 and that there was no hearing loss at separation from the Veteran's first period of active service.  The examiner noted that the frequency-specific audiometry performed in February 1960 indicated normal hearing acuity bilaterally.  However, the Board does not afford weight the examiner's opinions because, as noted above, the Veteran's February 1960 puretone thresholds at 500 Hz, when properly converted to ISO units, reflect bilateral hearing loss under relevant case law.  Therefore, the examiner's finding that the Veteran had normal hearing in February 1960 is contrary to the evidence, and the opinion is not entitled to probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on an incomplete or inaccurate factual premise are not probative).

In summary, the evidence of record shows that the Veteran's current bilateral hearing loss had its onset during his active service and is therefore service connected.  See 38 C.F.R. §§ 3.303(b), 3.309(a).  Any remaining doubt is resolved in the Veteran's favor, and the Board therefore concludes that service connection for bilateral hearing loss must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection - Tinnitus

The Veteran contends that he currently has tinnitus related to his active service.  Tinnitus is readily observable by laypersons and medical expertise is not required to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran is competent to describe his tinnitus symptomatology, and such subjective complaints have been documented by the medical evidence of record, to include the May 2010 VA audiological examination report.  As a result, the Board finds that the Veteran has a current disability of tinnitus.

As to a nexus between the current tinnitus and his active service, the May 2010 VA audiological examiner opined that the Veteran's tinnitus is at least as likely as not related to his hearing loss.  The Board interprets the examiner's opinion as probative evidence that it is at least as likely as not that the Veteran's tinnitus is proximately due to or the result of his now service-connected bilateral hearing loss, and finds the opinion to have probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  There is no probative evidence of record that weighs against the examiner's opinion.  Therefore, the Board finds that the probative evidence of record reflects that the Veteran's tinnitus is at least as likely as not proximately due to or the result of his bilateral hearing loss, and that service connection for tinnitus, as secondary to the service-connected bilateral hearing loss, is warranted.  See 38 C.F.R. § 3.310.  Any remaining doubt is resolved in the Veteran's favor, and the Board therefore concludes that service connection for tinnitus must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for bilateral hearing loss is reopened.

New and material evidence having been received, the claim for entitlement to service connection for tinnitus is reopened.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


